 4:19-cr-03038-JMG-CRZ Doc # 215 Filed: 09/16/21 Page 1 of 1 - Page ID # 1833




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

United States of America,

                   Plaintiff,                          4:19-CR-3038

vs.                                                       ORDER

Thomas W. Hird,

                   Defendant.


      The defendant has moved the Court to reconsider its ruling yesterday
(filing 213) denying his "motion to extend time to report for detention" (filing
210). For the reasons stated in the Court's order, the motion to reconsider will
be denied: the defendant simply does not meet the requirements set out in 18
U.S.C. § 3143(b)(1)(B) for granting such relief. If the defendant believes that
ruling is incorrect, he may file a motion with the U.S. Court of Appeals for the
Eighth Circuit pursuant to Fed. R. App. P. 9(b). If he is concerned about filing
his appellate brief on time, he may ask the Eighth Circuit for an extension of
time pursuant to Fed. R. App. P. 26(b).


      IT IS ORDERED that the defendant's motion to reconsider (filing
      214) is denied.


      Dated this 16th day of September, 2021.


                                           BY THE COURT:


                                           John M. Gerrard
                                           United States District Judge
